Title: From John Quincy Adams to Abigail Smith Adams, 30 December 1805
From: Adams, John Quincy
To: Adams, Abigail Smith

Washington 30. Decr: 1805.

Your kind letter of the 17th: instt:—together with that of my brother dated the day before has occasioned me some anxiety respecting the health of my dear George—I shall be uneasy untill I hear from you again respecting him, for from the manner in which you both mention him I could not avoid an apprehension that he was more unwell than you were willing to tell us—If you could so arrange it as to write not on the same days, but at an interval of two or three days from each other, we should have the satisfaction of hearing more frequently, without giving much trouble to you—
I am unable to determine from your letters whether the house which Mrs: Guild mentioned to you was that formerly inhabited by Mr: Wigglesworth, or that of Mr: Sewall—Your first letter says the first—Your last, the other—They are both nearer to the Colleges and farther from Boston than will suit my convenience, and I hope to find a more eligible situation—But I should be glad to know which house it is, and what rent would be asked for it, that I may have it as a resource if I cannot accommodate myself better.
I was much gratified on seeing that the Corporation of the University had made choice of Mr: Ames as President, and learn with regret from you and from other accounts that he will probably not accept the Office—Though he had not occurr’d to my mind, a better choice I think could not have been made, and I flattered myself that I should have derived many personal advantages from the relation in which I should have been placed with him—
I find myself obliged to suspend the communication of public documents, as I have heretofore practised to my father, because we are no longer furnished with spare copies of them, at least of the greater part—Of those I can procure I shall however forward copies from time to time.
It seems understood on all hands that the swelling Spirit of the Message is to evaporate in its distillation through the boilers of the Legislature—We talk of another close-doors operation to appropriate eight or ten millions more to purchase the Florida’s, and that part of Louisiana which it is found we have not purchased yet, but what will seem to you a little odd is that the recommendation of this messag measures comes from Massachusetts, and the opposition to it from Virginia—Tis Strange—tis passing Strange.
We have just had here in the Senate-chamber the deputations from I know not how many tribes of Indians—Cherokees—Osages—Sacs—Foxes, Wyandots—Potawatamies &c &c &c—addressing Speeches to their Grand-father the Vice-President— The Cherokees have shaken off almost every thing of the original Indian, and look like ordinary Spaniards or Italians—But the Osages shine in all the glories of fox-tails, birds feathers, nose-beads, yellow-ochre, brick-dust and bears-grease—
We are all well—Mr: Cranch’s and Mr: Quincy’s families the same—Our mild weather still continues, though with some prospect of changing—The day before yesterday we had an whole day of steady rain which I am suspicious was with you a Snow-Storm—We have had but four or five days in any part of which the thermometer has been so low as the freezing point through the course of this month—
I suppose by the time this reaches you, my brother will be attending his duty as a Legislator in Boston—Tell him if he will bring forward a Resolution declaring that the People of Massachusetts will support chearfully every measure of energy, which the general Government shall deem necessary or expedient to maintain and vindicate our national rights against the outrages of Spain and Great-Britain (naming both) he will do honour to himself, and not incur any responsibility that will ever over burden him—I heartily wish he would introduce and carry through such a Resolution; for if it would not operate as a Spur, to us, it would at least serve as a proper reproof upon us.
Your’s faithfully.
John Quincy Adams.